DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahata et al. (JPH09323063A).
As to claim 1, Nakahata et al. discloses forming a decorative finish on a substrate. The process comprises painting the substrate, baking and curing the coating, applying an intermediate coating and drying the coating and then applying a photopolymerizable composition, a photomask, drying the mask and exposing it to light. The unexposed portions of the mask were removed by washing and then a metallic paint was applied (see Example 1). .
As to claim 2, the photopolymerizable composition can be applied via spray coating. 
As to claim 3, since the template mask (photomask( is removed, it is temporarily secured to the component. 
As to claim 4, the photoresist is exposed to ultraviolet rays (see Example 1). 
As to claims 5 and 7, the uncured portion was removed via washing with water (see Example 1). 
As to claim 6, Nakahata et al. states the metallic coating can be applied via spraying. 
As to claim 9, the masking is removed by washing which would be by hand (see Example). 
As to claim 16, Nakahata et al. discloses forming a decorative finish on a substrate (an automobile outer panel) by providing the component that is to be coated (with metallic paint); applying a photocurable resin to the surface; temporarily placing a photomask over the photocurable material; curing the photoresist material to create a cured and uncured portion; removing the photomask; removing the uncured portion and applying a layer of metallic paint on the component and removing the photocurable masking material (see Example 1). 
As to claim 17, the photocurable resin is applied by spraying. 
As to claim 18, the curing of the photoresist material is done via ultra violet light. 
As to claim 19, water is used to remove the uncured portion of the photoresist material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahata et al. (JP H09323063A) as applied to claim 1 above in view of Anton et al. (US 2007/0226205).
The teachings of Nakahata et al. as applied to claim 1 are as stated above. 
Nakahata et al. fail to teach the photoresist masking is removed using a abrasive material without damaging the layer of paint as required by claim 8. 
Anton et al. discloses forming a decorative pattern coating on a substrate. The process comprises forming a layer of material over the substrate, forming a second layer of material over the first material, forming a mask over the second layer of material. A portion of the mask is removed and then a portion of the second material is removed. Anton et al. states the photoresist masking material is removed via washing with an etching agent that does not damage the underlying metallic layer (see 0072).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakahata et al. to include using the abrasive etchant as the removal material taught by Anton et al. One would have been motivated to do so since both are directed to forming patterned decorative coatings through the use of photosensitive masking materials where Anton discloses an alternative removal process that does not cause damage to the underlying coating material. 

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahata et al. (JPH09323063A) as applied to claims 1 and 16 in view of Wong et al. (US 5894373).
The teachings of Nakahata et al. as applied to claims 1 and 16 are as stated above.
Nakahata et al. fail to teach the template mask (photomask) is formed of sheet metal as required by claims 10 and 20. 	
In the process of photlithography it is known to use sheet metal as the template mask for the photoresist as taught by Wong (see col. 5, lines 50-63). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to sue the sheet metal pattern taught by Wong in the process of Nakahata et al. in order to selectively treat the photoresist coating. One would have been motivated to do so since Nakahata et al. teaches the general use of a patterned mask while Nakahata et al. discloses a specific material for template masks used to treat photoresist material.  
Response to Arguments
Applicant’s arguments, see pages 5-9, filed 09/08/2022, with respect to the rejection(s) of claim(s) 1, 3-7, 16 and 18-19  under USC 102 and claims 1-5, 7-9 and 16-19 under USC 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakahata et al. (JPH09323063A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. PROCTOR/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715